Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00701-CR

                                     Matthew JOINER,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR10594
                        Honorable Jefferson Moore, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We further DENY Appellant Matthew Joiner’s Motion for Leave to file Appellant’s
Traverse Motion to Appellee’s Brief filed on June 18, 2018. See Ex parte Taylor, 36 S.W.3d 883,
887 (Tex. Crim. App. 2001) (holding appellants do not have right to hybrid representation).

       SIGNED August 15, 2018.


                                               _____________________________
                                               Patricia O. Alvarez, Justice